SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

657
KA 10-00600
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RYAN KRUPP, ALSO KNOWN AS RYAN L. KRUPP,
DEFENDANT-APPELLANT.


GARY A. HORTON, PUBLIC DEFENDER, BATAVIA (BRIDGET L. FIELD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered January 25, 2010. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree
and escape in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court